DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/10/21 is acknowledged.
Claims 1 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donner US Patent Pub. 2011/0264229A1.
Donner discloses a sacroiliac joint implant system comprising: a pair of bone fasteners (92) configured to be fixed to adjacent vertebrae; a rod (96) extending between and secured by the pair of bone fasteners; and a sacroiliac joint implant (6) having a porous body (31 or see paragraph 73, lines 16-25) configured to promote bone growth, the body having: a first face (see Figs. 2 and 26A-26C) configured to contact a sacrum of the sacroiliac joint when the implant is compressed within the sacroiliac joint, a second face (see Figs. 2 and 26A-26C) configured to contact an ilium of the sacroiliac joint when the implant is compressed within the sacroiliac joint, and a graft window (32) extending between the first and second faces and configured to hold a graft material (100, see Fig. 2).
	Regarding claim 2, see paragraph 73, lines 16-25.
	Regarding claim 3, see Fig. 2 elements 14 and 15.
	Regarding claims 4 and 5, see elements 17 and 18 extending from the faces.
	Regarding claims 6-8, the Examiner interpreted the lip as the surrounding perimeter edge of the graft window.
	Regarding claim 9, the implant is capable of being inserted in the sacroiliac joint through a guiding tool.  NOTE: the Examiner wants to point out the Applicant’s representative has not positively claimed the guiding tool.  Claim 9 is just disclosing an implant capable of being inserted through a guide.
	Regarding claim 10, see element 57 as the shaped box body.
	Regarding claim 11, the Examiner interpreted elements 13 as the phalanges.
	Regarding claims 14 and 17, see Figs. 26A and 20A.
	Regarding claim 15, see element 100, Fig. 2.
	Regarding claim 16, see Figs. 22-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donner US Patent Pub. 2011/0264229A1 in view of Lange et al US Patent Pub. 2013/0304128A1.
	Donner discloses the invention substantially as claimed.  However, Donner does not disclose one pedical screw attached to the iliac bone a second pedical scew attached to the sacrum bone and a rob connecting the two screws across the sacroiliac joint.
	It is well known in the art to use pedical screws to fuse some joints such as intervertebral discs , sacroiliac joints, etc.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the pedical screws of the Donner reference and add an additional pedical screw to the iliac bone because Applicant has not disclosed that by having a pedical screw attached to the iliac bone provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pedical screws disclosed in the Donner reference because it would perform equally as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7/2/21